PER CURIAM.
Florida Appellate Rule 2.1f (2), 31 F.S.A., be and the same is hereby amended to read as follows, viz.:
“(2) Hearings. The first and third Monday in each month shall be Motion Day in this court. Motions dealing with preliminary matters and interlocutory appeals will be heard at 9:30 a. m. on such Monday; provided notice of the hearing has been served on the opposite party at least five days prior to the day set for the hearing-and proof of service has been filed in this court. All other matters will be heard at hours assigned by the clerk. If the court is not in session on the Motion Day set, the hearing will be held on another Motion Day to be determined by the court, of which the clerk shall notify the parties. For good cause shown, the court may set a matter down for hearing on a day other than a Motion Day.”
Florida Appellate Rule 3.10 be and it is hereby amended by adding thereto a new paragraph to be designated f to read as follows, viz.:
“f. Time and Place of Oral Arguments. Unless otherwise ordered by the court all oral arguments on days other than Motion Days shall be held in the main courtroom and shall commence at 9:30 o’clock a. m., Eastern Standard Time.”
These amendments shall become effective November 1, 1958.
TERRELL, C. J., and THOMAS, HOBSON, ROBERTS, DREW, THOR-NAL and O’CONNELL, JJ., concur.